Case 3:19-cv-00171-HDM-CBC Document 1-1 Filed 03/26/19 Page 1 of 12




          EXHIBIT 1 -

               Complaint




             EXHIBIT 1
Case 3:19-cv-00171-HDM-CBC Document 1-1 Filed 03/26/19 Page 2 ofF12
                                                                  ILED
                                                                Electronically
                                                                 CV19-00054
                                                           2019-01-08 10:30:38 AM
                                                              Jacqueline Bryant
                                                              Clerk of the Court
                                                       Transaction # 7056185 : csulezic
Case 3:19-cv-00171-HDM-CBC Document 1-1 Filed 03/26/19 Page 3 of 12
Case 3:19-cv-00171-HDM-CBC Document 1-1 Filed 03/26/19 Page 4 of 12
Case 3:19-cv-00171-HDM-CBC Document 1-1 Filed 03/26/19 Page 5 of 12
Case 3:19-cv-00171-HDM-CBC Document 1-1 Filed 03/26/19 Page 6 of 12
Case 3:19-cv-00171-HDM-CBC Document 1-1 Filed 03/26/19 Page 7 of 12




          EXHIBIT 2 -

Answer to Complaint




             EXHIBIT 2
     Case 3:19-cv-00171-HDM-CBC Document 1-1 Filed 03/26/19 Page 8 of 12



 1    Code: 1130
      Brian M. Brown, Esq.,
 2    Nevada Bar No. 5233
      Thorndal Armstrong Delk Balkenbush & Eisinger
 3    6590 S. McCarran, Suite B
      Reno, Nevada 89509
 4    Tel: (775) 786-2882
      Attorney for Defendant
 5    WERNER ENTERPRISES, INC.
 6           IN THE SECOND JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA
 7                              IN AND FOR THE COUNTY OF WASHOE
 8
 9     DESHANNA GRAHAM, individually and as
       Guardian Ad Litem of minor CEE’AHNY
10     MYLES and as Guardian Ad Litem of minor,
       CORNAE MYLES, JR.,
11                                                       Case No.       CV19-00054
                      Plaintiffs,
12                                                       Dept. No.      8
       vs.
13
       WERNER ENTERPRISES, INC.;
14     JONATHAN JOHNSTON; JOHN DOES I-
       XX, inclusive; ABC CORPORATIONS I-X,
15     inclusive; and BLACK AND WHITE
       COMPANIES, I-X, inclusive,
16
                      Defendants.
17
18                                     ANSWER TO COMPLAINT
19           COME NOW Defendant WERNER ENTERPRISES, INC., by and through its attorneys,
20    Thorndal Armstrong Delk Balkenbush & Eisinger, and in answer to Plaintiffs’ Complaint,
21    hereby admits, denies and alleges as follows:
22           1.      Answering Paragraph 1 of Plaintiffs’ Complaint, Defendant is without sufficient
23    knowledge or information with which to form a belief as to the truth of all of the allegations
24    contained therein, and upon such basis denies said allegations.
25           2.      Answering Paragraph 2 of Plaintiffs’ Complaint, Defendant is without sufficient
26    knowledge or information with which to form a belief as to the truth of all of the allegations
27    contained therein, and upon such basis denies said allegations.
28           3.      Answering Paragraph 3 of Plaintiffs’ Complaint, Defendant is without sufficient

                                                      -1-
     Case 3:19-cv-00171-HDM-CBC Document 1-1 Filed 03/26/19 Page 9 of 12



 1    knowledge or information with which to form a belief as to the truth of all of the allegations
 2    contained therein, and upon such basis denies said allegations.
 3           4.      Answering Paragraph 4 of Plaintiffs’ Complaint, Defendant admits that Plaintiffs
 4    are residents of Nevada. Defendant denies the remainder of the allegations of Paragraph 4.
 5    Defendant Werner Enterprises, Inc., is organized and exists under the laws of the State of
 6    Nebraska, with its principal place of business in Nebraska. Unserved Co-Defendant Johnathan
 7    Johnston is a resident of Oroville, California.
 8           5.      Answering Paragraph 5 of Plaintiffs’ Complaint, Defendant denies the allegations
 9    contained therein.
10           6.      Answering Paragraph 6 of Plaintiffs’ Complaint, Defendant denies the allegations
11    contained therein.
12           7.      Answering Paragraph 7 of Plaintiffs’ Complaint, Defendant denies the allegations
13    contained therein.
14           8.      Answering Paragraph 8 of Plaintiffs’ Complaint, Defendant denies the allegations
15    contained therein.
16           9.      Answering Paragraph 9 of Plaintiffs’ Complaint, Defendant denies the allegations
17    contained therein.
18           10.     Answering Paragraph 10 of Plaintiffs’ Complaint, Defendant denies the
19    allegations contained therein.
20           11.     Answering Paragraph 11 of Plaintiffs’ Complaint, Defendant denies the
21    allegations contained therein.
22           12.     Answering Paragraph 12 of Plaintiffs’ Complaint, Defendant denies the
23    allegations contained therein.
24           13.     Answering Paragraph 13 of Plaintiffs’ Complaint, Defendant denies the
25    allegations contained therein.
26                                            FIRST DEFENSE
27           Plaintiffs’ Complaint on file herein fails to state a claim against this Defendant upon
28    which relief may be granted.

                                                        -2-
     Case 3:19-cv-00171-HDM-CBC Document 1-1 Filed 03/26/19 Page 10 of 12



 1                                               SECOND DEFENSE
 2            At all times and places alleged in Plaintiffs’ Complaint, the negligence, misconduct, and
 3     fault of Plaintiffs exceeds that of this Defendant, if any, and Plaintiffs are thereby barred from
 4     any recovery against this Defendant.
 5                                               THIRD DEFENSE
 6            It has been necessary for Defendant to employ the services of an attorney to defend this
 7     action, and a reasonable sum should be allowed Defendant as and for attorney's fees, together
 8     with its costs expended in this action.
 9                                            FOURTH DEFENSE
10            Defendant alleges that at all times and places alleged in the Complaint, Plaintiffs did not
11     exercise ordinary care, caution or prudence in the premises to avoid the loss herein complained
12     of, and that same was directly and proximately contributed to and caused by the negligence,
13     misconduct and fault of the Plaintiffs.
14                                               FIFTH DEFENSE
15            This Defendant alleges that Plaintiffs’ cause of action as set forth in the Complaint is
16     barred by the statute of limitations as contained in Chapter 11 of the Nevada Revised Statutes.
17                                               SIXTH DEFENSE
18            Upon information and belief, Plaintiffs may have failed to mitigate their damages.
19                                            SEVENTH DEFENSE
20            The incident which is the subject matter of this action was unavoidable, wherefore,
21     Plaintiffs are barred from any recovery against this Defendant.
22                                               EIGHTH DEFENSE
23            The damages, if any, incurred by Plaintiffs are not attributable to any act, conduct, or
24     omission on the part of this Defendant; Defendant denies that it was negligent in any manner or
25     in any degree with respect to the matters set forth in Plaintiffs’ Complaint.
26                                               NINTH DEFENSE
27            Pursuant to NRCP 11, as amended, all possible affirmative defenses may not have been
28     alleged herein insofar as sufficient facts were not available after reasonable inquiry upon the

                                                       -3-
     Case 3:19-cv-00171-HDM-CBC Document 1-1 Filed 03/26/19 Page 11 of 12



 1     filing of Defendant’s answer, and therefore Defendant reserves the right to amend this answer to
 2     allege additional affirmative defenses if subsequent investigation warrants.
 3            WHEREFORE, Defendant requests relief as follows:
 4            1.      That Plaintiffs’ Complaint be dismissed with prejudice in its entirety;
 5            2.      That Defendant be awarded reasonable attorney’s fees and costs incurred in
 6     defending this matter;
 7            3.      For such other and further relief as the Court deems just and proper in the
 8     premises.
 9                                             AFFIRMATION
10                                       Pursuant to NRS 239B.030
11            The undersigned hereby affirms that this document does not contain the Social Security
12     number of any person.
13            DATED this 26th day of March, 2019.
14                                                  THORNDAL ARMSTRONG
                                                     DELK BALKENBUSH & EISINGER
15
16                                                  By:     /s/ Brian Brown
                                                            BRIAN M. BROWN, ESQ.
17                                                          Nevada Bar No. 5233
                                                            6590 S. McCarran Blvd., Suite B
18                                                          Reno, Nevada 89509
                                                            Attorney for Defendant
19                                                          WERNER ENTERPRISES, INC.
20
21
22
23
24
25
26
27
28

                                                      -4-
     Case 3:19-cv-00171-HDM-CBC Document 1-1 Filed 03/26/19 Page 12 of 12



 1                                     CERTIFICATE OF SERVICE
 2            Pursuant to NRCP 5(b), I certify that I am an employee of Thorndal Armstrong Delk
 3     Balkenbush & Eisinger, and that on this date I caused the foregoing ANSWER TO
 4     COMPLAINT to be served on all parties to this action by:
 5            placing an original or true copy thereof in a sealed, postage prepaid envelope in the
 6            United States mail at Reno, Nevada.
 7     __X__ Second Judicial District Court Eflex ECF (Electronic Case Filing)
 8     _____ hand delivery
 9     _____ electronic means (fax, electronic mail, etc.)
10     _____ Federal Express/UPS or other overnight delivery
11
12                                          Julie Throop, Esq.
                                 Terry Friedman and Julie Throop, PLLC
13                                       300 S. Arlington Avenue
                                           Reno, Nevada 89501
14                                        Attorney for Plaintiffs
15
16            DATED this 26th day of March, 2019.
17
18
19                                                                 /s/ Laura Bautista
                                                             An employee of Thorndal Armstrong
20                                                            Delk Balkenbush & Eisinger
21
22
23
24
25
26
27
28

                                                      -5-
